Hill, Justice,
dissenting.
I dissent from the dismissal of the cross appeal in 31634.
After the trial court certified and this court granted the Department’s application for interlocutory appeal, the Department filed its notice of appeal. The appellee then filed a cross appeal.
Code Ann. § 6-803(a) provides that "In civil cases, the appellee may institute cross-appeal by filing notice . thereof within 15 days from service of the notice of appeal by appellant, and the appellee may present for adjudication on the cross-appeal all errors or rulings adversely affecting him, and in no case shall the appellee be required to institute an independent appeal on his own right. . .”
Contrary to what the majority opinion implies, there is nothing in Code Ann. § 6-803 which says that cross appeals are limited to appeals from final judgments. What the majority is saying is that they have decided that cross appeals should be limited to appeals from final judgments. Although I could agree with the majority as a matter of judicial philosophy, I cannot agree with them as a matter of statutory interpretation and I therefore dissent. See my dissenting opinion in Marietta Yamaha, Inc. v. Thomas, 237 Ga. 840, 843 (229 SE2d 753) (1976).